Title: To Alexander Hamilton from George Washington, 2 May 1780
From: Washington, George
To: Hamilton, Alexander


Head Quarters Morris Town [New Jersey]May 2d. 1780
Dear Sir
The inclosed Letter of the 1st. of March I received sometime ago from Doctor Gordon which a variety of pressing business has prevented me from communicating to you before. I request your determination on the points contained in it, that I may transmit it to the Doctor. You will be pleased to return me his Letter with the inclosure to which it refers.
I am Dr Sir   Your Most Obt Servt.
G Washington
To Lt Colo. Alexander Hamilton
